Citation Nr: 1440477	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  14-12 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for expenses incurred for non-VA medical services at St. Vincent's Medical Center Riverside on April 28, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 administrative decision of the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida.


FINDINGS OF FACT

1.  The Veteran has been adjudicated totally and permanently disabled.

2.  The non-VA treatment at issue was rendered without prior VA authorization, treatment was not for a medical emergency, and it would have been reasonable to attempt to use VA facilities or obtain prior VA authorization.


CONCLUSION OF LAW

The criteria for payment or reimbursement for expenses incurred for non-VA treatment at St. Vincent's Medical Center Riverside on April 28, 2013, are not met.  38 U.S.C.A. §§ 1725 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 17.120 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the claim in this case is governed by 38 U.S.C.A. Chapter 17, the provisions of the VCAA do not apply.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Moreover, the Veteran has been made aware of the requirements to substantiate his claim, including in a February 2014 letter, and he has had a fair opportunity to present arguments and evidence.  All pertinent evidence has been obtained.  Both the medical appeals file and the claims file have been considered, including the paper claims file and an electronic (paperless) claims file in Virtual VA.  No further notice or assistance is required.

The Veteran sought non-VA emergency treatment on August 28, 2013, primarily for pain and swelling in the right knee, along with localized pain in the hips and shoulders.  He stated that the medications he was taking did not relieve his excruciating pain from degenerative arthritis, so he sought treatment at the nearest hospital emergency room.  The Veteran essentially asserts that he had not been informed that he would only be eligible for payment or reimbursement if his condition was "life threatening."  See November 2013 notice of disagreement.

To be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, the requirements of either 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725, and implementing regulations, must be met.  

The Veteran has been adjudicated totally and permanently disabled based on individual unemployability effective since October 2003, based on the sole service-connected disability of anxiety disorder with neurotic stomach disorder.  As such, section 1728 applies to his claim based on non-VA treatment of any condition.  See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  Section 1725 applies to treatment for non-service connected conditions, and is only applicable if a veteran does not meet the minimum criteria under Section 1728; therefore, it is not for consideration here.  

Under both Section 1725 and Section 1728, two overall requirements must be met: (1) the treatment must have been for a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health; and (2) VA or other Federal facilities must not have been feasibly available and an attempt to use them beforehand or to obtain prior VA authorization would not have been reasonable.  See 38 U.S.C.A. §§ 1725(f), 1728(a), (c); 38 C.F.R. §§ 17.120, 17.1002.  

Treatment records from St. Vincent's Medical Center on April 28, 2013, which was a Sunday, noted that the Veteran's chief complaint was pain in the joints or arthritis, and that his pain medications were not working.  The Veteran reported at that time that the onset of symptoms was three weeks earlier, with constant symptoms in both shoulders, hips, and knees, and pain and swelling in the right knee.  He described the degree of pain as severe at onset and moderate at present, and indicated that his symptoms were worse in the morning.  The Veteran drove himself to the hospital and arrived at the emergency room walking.  He denied being in severe pain, and his condition was characterized as "nonurgent" by medical providers.  He was treated, prescribed medications, and discharged to home the same day.

VA treatment records dated from March 2013 through May 2013 reflect treatment for similar complaints of pain in the neck, shoulders, back and knees, including several episodes of severe right knee pain.  On March 28, 2013, the Veteran indicated that it was difficult to get out of bed or shower or to bend his knee, and that these symptoms had been ongoing for two weeks.  He underwent an x-ray of the right knee the next day, and was seen for complaints of a one-month history of right knee pain on April 1, 2013.  On April 8, 2013, the Veteran called and complained of knee pain at a level of 10 despite medications, indicating that he could not really walk, and he was seen for VA treatment on that day.  A request for an orthopedic appointment was expedited.  On April 22, 2013, six days prior to the non-VA treatment at issue, the Veteran called with complaints of severe right knee pain and requested to be authorized for a fee-based outside consult.  He was informed the next day that VA would not approve payment for an outside provider because he had an appointment scheduled in the VA orthopedic clinic in less than two weeks.  On April 29, 2013, the Veteran called and reported that he had sought emergency treatment the previous day for his right knee pain.  An MRI of the right knee was conducted on May 3, and he had an orthopedic surgery consult on May 6, 2013, when he was given medications and an injection, and scheduled for a follow-up.

The Board first notes that there is no argument or indication that the Veteran sought VA authorization prior to presenting for emergency treatment on April 28, 2013.  

Additionally, the agency of original jurisdiction requested a review of the evidence by a clinician, who determined that the Veteran's joint pain was chronic and was not an emergent condition on April 28, 2013.  The Board observes that, at times, acute symptoms such as severe pain may be enough to establish that a condition was emergent in nature.  See 38 C.F.R. § 17.20(b).  Nevertheless, in this case, the Veteran reported that his pain was only moderate in nature at the time he sought treatment on April 28, 2013, and that his symptoms had been present for three weeks.  He was also being been actively treated by VA providers for complaints of severe pain over several weeks.  Moreover, although the Veteran has indicated for the purposes of his claim that his joint pain was excruciating, there is no indication that it would have been hazardous to life or health if he delayed treatment until a VA facility was available in the following week, especially given the fact that he had been treated for complaints of severe pain for several weeks.  As such, the April 28, 2013, non-VA care was not for a condition that was emergent in nature.  

The Veteran's lack of intent or understanding of the requirement that his condition be emergent in nature to be eligible for payment or reimbursement of unauthorized non-VA care does not constitute a basis for the relief he seeks.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947)) (stating that everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations).  The preponderance of the evidence is against payment or reimbursement for the non-VA care at issue; therefore, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Payment or reimbursement for expenses incurred for non-VA medical services at St. Vincent's Medical Center Riverside on April 28, 2013, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


